Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150544                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150544
                                                                    COA: 323366
                                                                    Oakland CC: 2013-248432-FC;
                                                                                2013-248469-FC
  TARUS RICHARDSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 16, 2014
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Lockridge (Docket No. 149073) is pending on appeal before this Court and that
  the decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2015
           s0520
                                                                               Clerk